Title: From George Washington to Nicholas Cooke, 26 May 1778
From: Washington, George
To: Cooke, Nicholas


                    
                        Head Quarters Valley Forge 26th May 1778.
                    
                    On the 15th of April I received your Letter of the 31st of March, accompanied by Captain Chace’s and two for Lord Howe.
                    When the Letters came to hand Lord Howe was not at Philadelphia—nor did I hear of his arrival for some time after. This and the intervention of other circumstances prevented me sending the Letters addressed to him, and my intercession in favour of Mr Chase, as early as I could have wished. I have just obtained his Lordships answer, which tho not explicit that Mr Chace shall be released, yet affords grounds to hope, that it will be the case. For your more perfect information upon the subject, I take the Liberty to transmit you a Copy of my Letter and his answer, which you will be pleased to communicate to Captain Chace.
                    I congratulate you very sincerely on the events, which have taken place in Europe in our favour. The alliance with France is extremely interesting, and a war, which it would seem is inevitable, would or ought to give a most happy tone to all our affairs.
                    
                    From a variety of concurring circumstances it would appear, that the Enemy mean to evacuate Philadelphia. It is said they have embarked part of their Baggage and cannon, and are still employed. Their destination in the first instance, in case of an evacuation, it is generally conjectured will be New York. It is certain Philadelphia, if there is a war with France, is not the most eligible situation for them. I have the Honor to be with great respect & Esteem Your most Obedt Servant
                    
                        Go: Washington
                    
                